Title: From Alexander Hamilton to Oliver Wolcott, Junior, 30 October[–12 November] 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Dr Sir
New York October 30. [–November 12] 1795

I wrote you yesterday for a statement of the advances & appropriations for the Department of State.
I am very anxious that Fauchet’s whole letter should appear just as it is—strange whispers are in circulation of a nature foreign to Truth & implicating honest men with Rascals. Is it to come out? Can’t you send me a copy? I will observe any conditions you annex.
The secret Journals & other files of the Department of State will disclose the following facts—that during the War a Commission to negotiate a Treaty of Commerce with G Britain was given to Mr Adams and afterwards revoked—that our Commissioners for making peace were instructed to take no step whatever without a previous consultation with the French Ministry; though there was at the time reason to believe that France wished us to make peace or truce with GBritain without an acknowlegement of our independence—that she favoured a sacrifice to Spain of our pretensions to the navigation of the Missippi & the relinquishment of a participation in the fisheries.
It will appear that instructions were actually given to Mr. Jay to yield the navigation of the Mississippi to Spain, in consideration of an acknowlegement of our Independence—that Mr. Jay made a proposal accordingly but clogged with some condition or qualification to bring it back to Congress before a final conclusion & expostulated with Congress against the measure.
It will appear that this was effected by a Southern party who would also have excluded the fisheries from being ultimatum in which they were opposed by the north who equally contended for Mississippi & Fisheries.
It will appear that Chancellor Livingston as Secy of State reported a censure on our Commissioners for breaking their instructions in the negotiations for peace.
It will appear that shortly after the arrival in this Country of the preliminary articles I made a motion in Congress to renew the Commission to negotiate a Treaty of Commerce with G Britain —that a Committee was appointed to prepare one with instructions of which Mr Madison was one & that the Committee never reported. Thus stand the facts in my memory. It is very desirable, now that a free access to the files of the Department can give the evidence, to examine them accurately, noting times places circumstances actors &c. I want this very much for a public use in my opinion essential.
It would also be useful to have a copy of Mr. Jefferson’s letter to Congress concerning the transfer of the French Debt to private money lenders on which the Report of the Board of Treasury is founded.
Yrs. truly

A. Hamilton
O Wolcott Esq


Nov 12
This letter by accident has lain on my desk since it was written. I send it still.
Beaches paper of the 11 has a Valerius wh⟨ich⟩ I think gives an opportunity of oversetti⟨ng⟩ him. The leading ideas may be—
1   He discloses the object of the party to place Mr Jefferson in contrast with the President.
2   He discloses the further object—an intimate & close alliance with France subject[ing] us to the vortex European politics & attributes it to Mr. Jefferson.
3   He misrepresents totally Mr. Jeffersons returning from France. A solid answer to this paper with facts would do great good.

